Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147764                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 147764
                                                                    COA: 309056
                                                                    Kent CC: 09-009087-FH
  JEFFREY DERELL WILLIAMS,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 2, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2014
           s0127
                                                                               Clerk